DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 – 7, 9 – 17, 19 – 22 and  24 – 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferren et al. (hereinafter Fer, U.S. Patent Application Publication 2013/0315038) in view of Pikanen et al. (hereinafter Pik, U.S. Patent Application Publication 2013/0006404)

Regarding Claim 1, Fer discloses:
A system comprising (Figs. 3A, 7; note Fig. 7 is the same media processing system 300 of fig. 3A; para 94):
a first computing device configured to communicate over at least one data network (e.g. media processing device 310, 716, in combination with output devices 304; Fig. 3A, 7; media processing device includes a transceiver 320, 720 operative to receive the acoustic relay information 309 from the remote control device 302; para 68; note suitable connections including Bluetooth, wifi, WLAN; see also communicatively coupled 310 and 302; para 73); and 

the first computing device comprising:
a first network interface that is configured to communicatively couple the first computing device to the second computing device (e.g. media processing device includes a transceiver 320; communicatively coupled 310 and 302; para 73) ; 
at least one first processor (e.g. processing component 312);
a first tangible, non-transitory computer-readable medium (e.g. computer readable storage medium; para 149; note Fig. 15 includes an exemplary architecture for implementing various embodiments previously described; para 145); and
 program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the first computing device is configured (e.g. computer-readable storage medium storing program logic, including executable program instructions; par 149; hardware/software in execution, process running on a processor; para 145) to:
establish, via the first network interface, a communication path with the second computing device (e.g. establish a connection between devices; para 43, note communicatively coupled 310 and 302; para 73);
receive, from the second computing device over the communication path, an indication to begin transmitting an audio tone (e.g. providing a control directive to media 
Fer does not explicitly disclose that the audio tone comprises modulated frequencies that encode identifying information for the first computing device, wherein the identifying information, when detected in the audio tone by the second computing device, causes the second computing device to update a graphical user interface of the second computing device, wherein the updated graphical user interface of the second computing device includes a representation of the first computing device; and 
based on the received indication, begin transmitting the audio tone.
In a related field of endeavor (e.g. networked audio devices, control signal transmission and reception), Pik discloses similarly discloses a control platform that transmits a command for a controlled device to emit additional audio information, which can be the same as the control signal; para 45, 63.  Pik further details the control signal is analyzed to determine changes that correlate to the functionality of a controlled device; para 44, and is generated as a digital audio control signal for transmission and then rendering; para 45.  Pik further details the control signal module generates a specification or format for the control signal and transmits the specification/format to the controlled device; para 45; and notes that certain durations, degrees, rates, patterns or combinations thereof in the level of the control signal can correspond to certain functionality of the music or device; para 29 [“modulated”].

the audio tone comprises modulated frequencies that encode identifying information for the first computing device (e.g. information that correlates the detected type of indication with the corresponding one or more functions to be executed by the controlled device; para 60 of Pis), wherein the identifying information, when detected in the audio tone by the second computing device, (e.g. Fer’s acoustic signals, now modified by Pik’s, in particular the control signal in certain frequency rantes; para 29, 45; and note that certain durations, degrees, rates, patterns or combinations thereof in the level of the control signal can correspond to certain functionality of the music or device; para 29 [“modulated”]) causes the second computing device to update a graphical user interface of the second computing device (e.g. Fer’s acoustic signals now modified by PIk as above, further executing the functions indicated by the control signal; see paras 60; Fig. 3A, 3B 319, 329, 331; and Fer’s input device 302, now displaying the user interfaces detailed by Pik’s Figs. 5a-d to indicate execution of the command in Figs. 3a, b; see also para 48), wherein the updated graphical user interface of the second computing device includes a representation of the first computing device (e.g. the visual indication detailed by Pik as modifying Fer above, note further the visual indication is at the controlled device or a device connected to the controlled device; para 56, 68; and the controlled device further includes indication includes functionality to indicate that control was performed because of control platform 103; para 48; in other words indicating control was performed because of the other device, control platform 103, the visual indication includes a “representation” of the first computing device) and 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Pik to the system disclosed by Fer.  Doing so would have been predictable given the considerable overlap between the two disclosures, e.g. both are networked audio reproduction systems that use acoustic signaling to control other devices.  Modification of Fer to include the features of Pik would further enhance the system of Fer by addressing known significant technical challenges in the field of service providers and device manufactures  to provide mechanisms for controlling devices; para 1 of Pik.  Further, addition would address the known issue of devices having more and more functions and interactions, and control over those functions has become increasingly complex  requiring more of the consumer’s attention to browse multiple screens just to execute one function; para 1 of Pik.
The combination further discloses:
the second computing device (e.g. 302/702 of Fer) comprising: 
at least one microphone (e.g. microphones receiving the acoustic sound waves; para 67; microphones 706; par 95 of Fer);
a second network interface that is configured to communicatively couple the second computing device to the first computing device (e.g. wireless or wired 
at least one second processor (e.g. remote control device including media management module 704; Fig. 7, note Fig. 15 includes an exemplary architecture for implementing various embodiments previously described… processor; para 145; in other words, Fig. 15 providing the implementation of the components of the remote control device above of Fer);
a second tangible, non-transitory computer-readable medium (e.g. computer readable storage medium; para 149 of Fer); and
program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured (e.g. computer-readable storage medium storing program logic, including executable program instructions; par 149; hardware/software in execution, process running on a processor; para 145 of Fer) to:
transmit, to the first computing device over the communication path, the indication to begin transmitting the audio tone (e.g. sending the control directive based on the voice command signal; para 38; see directive above for initiating in Fig. 4 of Fer now modified by Pik as above to send the control signals disclosed by Pik);
detect, via the at least one microphone, the identifying information in the audio tone (e.g. microphones 706 may be operative to receive acoustic signals or sound waves generated by an entertainment device or an acoustic reproduction device; para 132; see also acoustic relay in Fig. 4 of Fer, now modified by Pik, in particular the 
based on the identifying information detected in the audio tone, update the graphical user interface (e.g. note an LCD on the remote configured to display other data on the remote control device; par 102 and GUI elements are adjusted and controlled; para 73, parameters influenced by the media system and location of the device; paras 80, 81 of Fer, now as modified by Fer above, in particular providing a visual indication of the control signal execution in Figs. 3a, b, see for example Figs. 5a-d), wherein the updated graphical user interface includes a representation of the first computing device (e.g. the visual indication is at the controlled device or a device connected to the controlled device; para 56, 68; and the controlled device further includes indication includes functionality to indicate that control was performed because of control platform 103; para 48; in other words indicating control was performed because of the other device, control platform 103, the visual indication includes a “representation” of the first computing device).

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, the combination further discloses:
after beginning to transmit the audio tone, receive, from the second computing device, a command related to playback of audio content (e.g. note for example upon a change in the level of the control signal, control platform determines to pause the music playing; para 61 of Pik, now applied to Fer as above).

Claim 4¸in addition to the elements stated above regarding claim 2, the combination further discloses:
based on receiving the command related to playback of audio content, retrieve the audio content from an audio source (e.g. note transmission of audio information to the audio playback device and certain functionality corresponding to the playback; para 28 of Pik, now applied to Fer as above); and playback the audio content (e.g. begin playback of the previously paused music; para 67 of Pik, now applied to Fer as above).
.
Regarding Claim 5¸in addition to the elements stated above regarding claim 1, the combination further discloses:
after beginning to transmit the audio tone, receive, from the second computing device, configuration information for the first computing device; and based on the received configuration information, update a configuration of the first computing device (e.g. result of logic flow 400 Fig. 4A, para 88, provide a control directive to media processing device 310 or display 304-3 to adjust a GUI element 370 displayed on display 304-3, a volume 370 reproduced by acoustic reproduction devices 304-1 and 304-2 or any other suitable entertainment parameter; para 88; and note any control directive associated with an entertainment system may be mapped to a voice command; para 104; and sending the control directive based on the voice command signal; para 38; note also the use of control information, including control directives; para 43; also consider the control functionality of Pik, in particular providing the visual/audible indications of determination and execution of control signals and their nature in Figs. 3a, b, see examples in Figs. 5a-d; also note for example, generation of a 

Regarding Claim 6¸in addition to the elements stated above regarding claim 5, the combination further discloses:
wherein the program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the first computing device is configured to receive, from the second computing device, the configuration information comprise program instructions stored on the first tangible, non-transitory computer-readable medium that are executable by the at least one first processor such that the first computing device is configured to receive, from the second computing device via the communication path with the second computing device, the configuration information (e.g. result of logic flow 400 Fig. 4A, para 88, provide a control directive to media processing device 310 or display 304-3 to adjust a GUI element 370 displayed on display 304-3, a volume 370 reproduced by acoustic reproduction devices 304-1 and 304-2 or any other suitable entertainment parameter; para 88; and note any control directive associated with an entertainment system may be mapped to a voice command; para 104; and sending the control directive based on the voice command signal; para 38; note also the use of control information, including control directives; para 43 of Fer as modified by Pik above, note for example, generation of a specification or format for the control signal and transmission to the controlled device; para 45).

Claim 7¸in addition to the elements stated above regarding claim 5, the combination further discloses:
wherein the configuration information comprises network configuration information (e.g. control information used to route media information through a system, to establish a connection between device; para 43 of Fer, note also PIk’s control platform communicating with other components using known network protocols; para 37, and the sending of the specification or format; par 45).

Regarding Claim 9¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the identifying information in the audio tone is modulated about a carrier frequency (e.g. chip or impulse comprising ultrasonic frequency; para 66 of Fer, see also para 45 of Pik detailing control signal corresponding to a frequency outside of the frequency range of human hearing).

Regarding Claim 10¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the identifying information comprises a model of the first computing device (e.g. the use of control information, including control directives; para 43 of Fer as modified by Pik above, note for example, generation of a specification or format for the control signal and transmission to the controlled device; para 45; alternatively, note in Fer the calibration feature placing at specific locations, invoking assumptions about 

Regarding Claim 11¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the audio tone is outside a human audible frequency range (e.g. acoustic signals comprising inaudible ultrasonic frequencies; para 66 of Fer, see also para 45 of Pik detailing control signal corresponding to a frequency outside of the frequency range of human hearing).

Regarding Claim 12¸in addition to the elements stated above regarding claim 11, the combination further discloses:
while transmitting the inaudible audio tone, play back an audible audio tone that is inside the human audible frequency range (e.g. acoustic signals comprise signals intended for user consumption [i.e. human hearing, 20hz-20khz, thus “comprising” frequencies within 20-40hz] including but not limited to music, multimedia audio, television audio or other acoustic sounds; para 66 of Fer, see also para 45 of Pik detailing control signal corresponding to a frequency outside of the frequency range of human hearing).

Regarding Claim 13¸in addition to the elements stated above regarding claim 1, the combination further discloses:


Regarding Claim 14¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured to update the user graphical interface comprise program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured to update the graphical user interface to include an indication of a current status the first computing device (e.g. determined location in Fig. 4B note 360 and 382; note further identifiers associated with the acoustic signals, for determining distance/location; para 89+, and GUI element presented and adjusted based on location; para 92; note also an LCD on the remote configured to display other data on the remote control device; par 102 and GUI elements are adjusted and controlled; para 73, parameters influenced by the media system and location of the device; paras 80, 81 of Fer, note also Pik, the visual indication is at the controlled device or a device connected to the controlled device; para 

Regarding Claim 15¸in addition to the elements stated above regarding claim 14, the combination further discloses:
wherein the indication of the current status of the first computing device comprises an indication that the first computing device is controllable by the second computing device for playback of audio content (e.g. control information via established connection between devices; para 43 of Fer; note also Pik, the visual indication is at the controlled device or a device connected to the controlled device; para 56, 68; and the controlled device further includes indication includes functionality to indicate that control was performed because of control platform 103; para 48;).

Regarding Claim 31¸in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured to detect the identifying information in the audio tone comprise program instructions stored on the second tangible, non-transitory computer-readable medium that are executable by the at least one second processor such that the second computing device is configured to 

Claim 16 is rejected under the same grounds as claim 1 as stated above.

Claim 17 is rejected under the same grounds as claim 2 as stated above.

Claim 19 is rejected under the same grounds as claim 4 as stated above.

Claim 20 is rejected under the same grounds as claim 5 as stated above.

Claim 21 is rejected under the same grounds as claim 6 as stated above.

Claim 22 is rejected under the same grounds as claim 7 as stated above.

Claim 24 is rejected under the same grounds as claim 9 as stated above.

Claim 25 is rejected under the same grounds as claim 10 as stated above.

Claim 26 is rejected under the same grounds as claim 11 as stated above.

Claim 27 is rejected under the same grounds as claim 12 as stated above.

Claim 28 is rejected under the same grounds as claim 1 as stated above.

Claim 29 is rejected under the same grounds as claim 14 as stated above.

Claim 30 is rejected under the same grounds as claim 15 as stated above.

Claim 32 is rejected under the same grounds as claim 31 as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654